

116 HRES 287 IH: Condemning the President’s threat to shut down the United States-Mexico border to the detriment of the United States economy.
U.S. House of Representatives
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 287IN THE HOUSE OF REPRESENTATIVESApril 3, 2019Mr. Cuellar (for himself, Ms. Escobar, Mr. Gonzalez of Texas, Mr. Vela, and Ms. Jackson Lee) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committees on Foreign Affairs, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCondemning the President’s threat to shut down the United States-Mexico border to the detriment of
			 the United States economy.
	
 Whereas President Trump is threatening to shut down the United States-Mexico border if Mexico does not stop the flow of Central American children and families to the United States;
 Whereas the sudden closure of the United States-Mexico border would have grave consequences for the American economy, American jobs, and daily lives of American families, both in border communities and across every State in the Union;
 Whereas the unexpected supply chain disruption caused by suddenly closing the United States-Mexico border could result in work stoppages at American auto and manufacturing plants, risking the furlough of American workers and the shutdown of production lines;
 Whereas the disruption caused by suddenly closing the United States-Mexico border could result in severe shortages of many fruits, vegetables, and other fresh food, leading to collapsing food supplies, soaring food prices, and bare shelves in groceries nationwide;
 Whereas suddenly closing the United States-Mexico border could have further consequences on the American farm economy, hurting family farms, growers, pork producers, dairy producers, and more, leading to rotting produce and other disruptions felt later in the season;
 Whereas spending by Mexican tourists in the United States totaled $20.3 billion in 2016 alone; Whereas the President’s counterproductive policies have consistently worsened the situation at the United States-Mexico border;
 Whereas, since fiscal year 2016, Congress has invested more than $2.6 billion to support implementation of the United States Strategy for Engagement in Central America aimed at strengthening communities in the region and preventing children and families from making the dangerous trek from El Salvador, Guatemala, and Honduras to the United States-Mexico border;
 Whereas suspending United States assistance to Central America will worsen conditions in Central America and promote increased migration to the United States;
 Whereas according to former United States Southern Command (SOUTHCOM) Commander Admiral James Stav­ridis, The best thing we could do to reduce the flow of refugees from Central America is to help them improve conditions there. Suddenly stopping all foreign aid there will only increase the driving forces creating the caravans over time, which will be even more costly to deal with on our border. It is like stopping your preventative medications, then wondering why you need surgery a year later.;
 Whereas only one day after the Secretary of Homeland Security entered into a promising multilateral compact with Honduras, Guatemala, and El Salvador to address migration flows, the President announced plans to terminate United States foreign assistance to those countries;
 Whereas the President blocking the use of funds appropriated by Congress for bipartisan initiatives that address the root causes of child and family migration from Central America will exacerbate the situation at the border;
 Whereas instead of working to reduce humanitarian suffering at the United States-Mexico border, the President has intentionally worsened conditions for asylum-seeking individuals who have a right to due process and humane treatment when arriving at the border;
 Whereas Congress appropriated $192,700,000 above the President’s budget request for fiscal year 2019 for U.S. Customs and Border Protection (CBP) for humanitarian relief at the southern border, including $128,000,000 for contract medical professionals, $40,200,000 for food, infant formula and diapers, and $24,500,000 for transportation between CBP facilities;
 Whereas Congress appropriated funding for 484 immigration judge teams in fiscal year 2018, of which only 395 were on-board as of September 30, 2018, and provided funding for 534 immigration judge teams in fiscal year 2019; and
 Whereas the President’s conduct in the name of border security has consistently worsened the humanitarian needs at the United States-Mexico border and threatened further chaos in the jobs, economy, and daily lives of American families across the country: Now, therefore, be it
		
	
 That the House of Representatives— (1)opposes the President’s reckless threatened closure of the United States-Mexico border, which would severely jeopardize the Nation’s economic, national, and homeland security interests;
 (2)opposes the President’s action blocking the funds appropriated by Congress to address the root causes of migration at their source, thereby needlessly fueling the situation at the United States-Mexico border; and
 (3)affirms asylum-seeking individuals have a right to due process and humane treatment when arriving at the United States-Mexico border, consistent with our most treasured American values as a Nation that has been a beacon and a refuge to the world.
			